Citation Nr: 0826827	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
establish entitlement to service connection for a lung 
disability as a residual of pneumonia.

2. Entitlement to an increased evaluation for residuals of a 
burn scar on the left hand, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern



INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1. The veteran's claim for service connection for a lung 
disability as a residual of pneumonia was denied by the 
Denver RO in a rating decision issued in June 1947, the 
veteran did not appeal and the decision is final.

2. The evidence associated with the claims file subsequent to 
the June 1947 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
lung disability as a residual of pneumonia, and does not 
raise a reasonable possibility of substantiating the claim.

3. The veteran's residuals of a burn scar on the left hand 
are not manifested by significant limitation of function.


CONCLUSIONS OF LAW

1. Evidence received since the June 1947 determination 
denying the veteran's claim of entitlement to service 
connection for a lung disability as a residual of pneumonia 
is not new and material, and the claim is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2. The criteria for an evaluation of a compensable disability 
rating for residuals of a burn scar on the left hand have not 
been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.71a, 4.118 Diagnostic Codes 5224, 5228, 5225, 5229, 
7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. § 
3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) 
notice arises upon receipt of a Notice of Disagreement (NOD) 
or when, as a matter of law, entitlement to the benefit 
claimed cannot be established. VA may continue to have an 
obligation to provide adequate 38 U.S.C.A. § 5103(a) notice 
despite receipt of an NOD if the claim was denied and 
compliant notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In a January 2006 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate entitlement to service connection and an 
increased rating, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims. A March 2006 letter additionally informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the pertinent laws, regulations, and rating schedule 
provisions in an October 2006 Statement of the Case and in a 
January 2007 Supplemental Statement of the Case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims held that when a veteran seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of a January 2006 letter from the RO to 
the veteran.

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims. The record reflects that the facts pertinent 
to the claims have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

The Merits of the Claims

Whether new and material evidence has been submitted to 
establish entitlement to service connection for a lung 
disability as a residual of pneumonia.

The veteran seeks to reopen his claim for entitlement to 
service connection for a lung disability as a residual of 
pneumonia was previously considered and denied by the RO in 
June 1947, and it is final. 38 U.S.C.A. §§ 7105; 38 C.F.R. § 
20.1103. The veteran sought to reopen his claim of 
entitlement to service connection for a lung disability as a 
residual of pneumonia in January 2006. The RO subsequently 
denied the veteran's claim in a June 2006 rating decision. 
Because new and material evidence has not been submitted, the 
claim will be denied.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the June 1947 rating decision that denied 
service connection for a lung disability as a residual of 
pneumonia, the evidence of record consisted of service 
treatment records and VA medical records. Subsequently, 
private medical records and VA medial records have been 
submitted and associated with the claims file. The evidence 
submitted subsequent to the June 1947 rating decision is new, 
in that it was not of record. However, the new evidence is 
not material.

The evidence submitted since the final June 1947 decision 
includes treatment records for the veteran's frequent upper 
respiratory infections and recurrent episodes of bronchitis 
due to allergic rhinitis, however, the records do not provide 
evidence of a nexus that the veteran's current lung 
disability as a residual of pneumonia was incurred during 
active duty. Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). (Observing 
that evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).

Thus, the additional evidence received since the June 1947 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim. 
Accordingly, the Board finds that the claim for service 
connection for a lung disability as a residual of pneumonia 
is denied.

Entitlement to an increased evaluation for residuals of a 
burn scar on the left hand, currently evaluated as 
noncompensable.

The veteran was granted service connection for residuals of a 
scar on the left hand in a June 1947 rating decision and was 
granted a noncompensable rating. The noncompensable rating 
was continued in a June 2006 rating decision. The veteran 
contends that a compensable rating evaluation is warranted. 
However, the preponderance of the evidence is against the 
veteran's claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999). 
Nevertheless, a veteran may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion. Disability of the musculoskeletal system 
is the inability to perform normal working movement with  
normal excursion, strength, speed, coordination, and 
endurance. Weakness is considered as important as limitation 
of motion. Furthermore, if a part becomes painful on use, it 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, such as through atrophy. 38 C.F.R. § 4.40.

Pain experienced by the claimant, with increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like 
expected can also be considered when rating. 38 C.F.R. §§ 
4.40, 4.45, 4.59. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into factors such as whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations. 38 C.F.R. §§ 4.45, 4.59.

The veteran is currently evaluated under Diagnostic Code 
7805. Diagnostic Code 7805 covers scars, other, and rates 
them on the limitation of function of the affected part.

Under Diagnostic Code 5224, a 10 percent evaluation would 
only be applicable if the veteran had favorable ankylosis of 
the minor thumb, and a 20 percent evaluation would only be 
warranted if the veteran had unfavorable ankylosis of the 
thumb. Under Diagnostic Code 5225, a compensable, 10 percent 
rating evaluation would only be warranted if the veteran had 
either favorable or unfavorable ankylosis of the index 
finger. 38 C.F.R. § 4.71a.

As for limitation of motion of the thumb, under Diagnostic 
Code 5228, a 10 percent evaluation would be applicable with a 
gap of 2.5 to 5.1 centimeters between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers. A 
20 percent evaluation would only be applicable with a gap of  
more than 5.1 centimeters between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers. 38 
C.F.R. § 4.71a, Diagnostic Code 5228.

Under Diagnostic Code 5229, for limitation of motion of the 
index or long finger, a 10 percent evaluation would be 
warranted with a gap of 2.5 centimeters or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by more than 30 degrees.

The veteran has a diagnosis of generalized osteoarthritis. 
(See November 2005 report from Dr. L.R., Collom & Carney 
Clinic.)

An April 2006 VA examination noted no inflammation, no 
elevation, no edema, no keloid formation, no depression of a 
scar to the posterior area of the hand. There was no 
adherence to the underlying tissue, no underlying tissue 
loss, no disfigurement, skin ulceration or breakdown.

The VA examiner noted that the veteran's skin on his left 
hand was not taunt or thin. The coloration of his skin at the 
burn site had changed over the years from "pale pink to 
normally pink."

The VA examiner concluded that the veteran had no residuals 
of superficial burns to the left hand with no visible scars. 
The examiner opined that pain in the veteran's left hand was 
most likely due to previous trauma, non-military related, 
which resulted in a fracture, and was healed. Degenerative 
joint disease (DJD) of the thumb and fingers was noted.

In support of his claim for a compensable rating, the veteran 
submitted a November 2006 letter from P.S., a nurse 
practitioner with the Collom & Carney Clinic. P.S. opined 
that since his previous evaluation on September 2005, there 
appeared to be "atrophy of the muscle and muscle wasting 
noted in the soft tissue area of the dorsal aspect of the 
left hand, especially involving the medial aspect of the hand 
between the thumb and second digit. [The veteran] had good 
radial and ulnar pulses with continued increase in wasting of 
subcutaneous muscle tissue, and decreased grip strength in 
[the left] hand compared to the right." The report did not 
provide the etiology of decreased grip strength, atrophy of 
the muscle, or muscle wasting and did not provide a nexus 
between any of the veteran' current symptoms of the left hand 
and service.

No medical examiner has reported a significant functional 
limitation in the veteran's left hand.

The Board also considered whether an increased rating was 
warranted under other diagnostic codes. The veteran's scar 
was not found to exceed the minimum area or areas necessary 
to warrant compensation under either Diagnostic Codes 7801 
and 7802. The scar was not found to be unstable, as required 
for compensation under the criteria for Diagnostic Code 7803. 
Additionally, the scar was not found to be painful on 
examination, as required under Diagnostic Code 7804. 
Therefore, the evidence of record does not demonstrate that 
the veteran's scar warrants an increased rating under any 
other available diagnostic codes.

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C. 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is against the veteran's 
claim, the benefit of the doubt rule does not apply. Gilbert 
v. Derwinski, 1 Vet.App. 49, 58 (1991). The veteran's claim 
for an increased rating evaluation for residuals of a burn 
scar of the left hand burn scar is denied.


ORDER

New and material evidence has not been submitted and the 
application to reopen the claims of entitlement to service 
connection for a lung disability as a residual of pneumonia 
is denied.

A compensable evaluation for residuals of a burn scar on the 
left hand is not warranted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


